62 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Diane WEISBURGH, on behalf of herself and all otherssimilarly situated, Appellant,v.ST. JUDE MEDICAL, INC.;  William G. Hendrickson;  LawrenceA. Lehmkuhl;  Thomas H. Garrett, III;  and KarlMosch, Appellees.
No. 94-4098
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1995Filed:  June 29, 1995

Before BEAM, Circuit Judge, BRIGHT, Senior Circuit Judge, and MURPHY, Circuit Judge.
PER CURIAM.


1
Diane Weisburgh, a corporate shareholder and putative class representative, alleges that the individually-named defendants and the defendant corporation, St. Jude Medical, Inc., committed fraud.  The district court1 dismissed the complaint because it did not satisfy Federal Rule of Civil Procedure 9(b), which requires that allegations of fraud be pleaded with particularity.  After a review of the record, we agree with the district court.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota